Citation Nr: 9900856	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-44 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to July 
1945.  The appellant is the widow of the veteran.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Board notes that in March 1995, the veteran appointed The 
American Legion as his representative.  He died in June 1995.  
His surviving spouse is the appellant in this appeal.  The 
record reflects that The American Legion appeared on the 
appellants behalf at an RO hearing and has submitted written 
argument in support of her appeal.  A recognized organization 
properly designated to represent a claimant will be 
recognized as the representative of his or her survivors only 
for a period of one year following the death of the claimant.  
38 C.F.R. § 20.611 (1998).  After one year, a claimant must 
execute VA Form 21-22 to designate a recognized service 
organization as the representative if such representation is 
desired.  The appellant has not designated The American 
Legion or any other organization or person as her 
representative.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veteran was exposed to 
asbestos in service and that the exposure caused his post-
service health problems including lung cancer which caused 
his death.  In the alternative she contends that the veteran 
was shot through the lung during service and that the wound 
eventually caused the veterans fatal lung cancer.




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the claims 
files.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the evidence supports the grant of 
service connection for the cause of the veterans death.


FINDINGS OF FACT

1.  All evidence necessary for an equitable decision has been 
obtained by the RO.

2.  The veteran died in June 1995 from lung cancer.

3.  The veteran was exposed to asbestos during service.

4.  The veterans asbestos exposure in service played a 
material causal role in his development of lung cancer and 
resultant death.


CONCLUSION OF LAW

The veterans fatal lung cancer was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1310 (West 1991);  38 C.F.R. §§ 
3.303(d), 3.312 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initially, the Board notes that the appellants claim for 
service connection for the cause of the veterans death is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

To establish service connection for the cause of the 
veterans death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection may 
be granted for disability resulting from disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1110. 
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veterans service medical records reveal that the veteran 
was accidentally shot in the chest in October 1944.  The 
records do not reveal that the bullet touched either of the 
veterans lungs.  In August 1946, the veteran was granted 
service connection and a noncompensable rating for injury of 
the pleural cavity with slight residuals.

The service records indicate that the veteran was aboard an 
aircraft carrier for approximately six weeks during World War 
II.

A November 1993 VA hospital discharge summary indicates that 
the veteran had recently been found to have small cell 
carcinoma of the lung.  The summary noted that the veteran 
had a 50 year history of smoking two packs of cigarettes a 
day, and that he had a history of exposure to asbestos many 
years previously.

VA hospital records reveal that in June 1995 the veteran died 
of small cell carcinoma of the lung with brain metastasis.  
The death certificate indicates that the veteran died of 
metastatic lung cancer and that no autopsy was performed.

In July 1996 the veterans claims folder was referred to the 
Under Secretary for Health for an opinion concerning exposure 
to asbestos during service and the development of lung 
cancer.  An opinion was obtained from VA Chief Public Health 
and Environmental Hazards Officer in July 1996.  She stated 
that VA had conceded that the veteran was exposed to asbestos 
since he had served aboard ship during military service.  She 
further stated that while asbestos is a known cause of lung 
cancer, the predominant risk factor particularly for small 
cell and squamous carcinomas of the lung was cigarette 
smoking.  However, the Chief Public Health and Environmental 
Hazards Officer further stated that smoking more than doubled 
the risk of cancer in workers exposed to asbestos.  Although 
she believed that asbestos exposure in service was a possible 
cause of the veterans lung cancer, she stated that it was 
unlikely that the service asbestos exposure was responsible 
for the veterans lung cancer in view of the short period of 
the service exposure, the strong smoking history and the 
veterans occupational exposure to asbestos in civilian 
employment.

The appellant appeared before a hearing officer at the RO in 
February 1997.  She testified that the veteran began smoking 
during service.  She also stated that she did not know of the 
veteran having been exposed to asbestos after discharge from 
service. 

The evidence indicates that the veteran was exposed to 
asbestos during service and that he was a heavy smoker for 
approximately 50 years.  The opinion of the Chief Public 
Health and Environmental Hazards Officer essentially 
indicates that asbestos exposure is a risk factor for lung 
cancer, that the veterans asbestos exposure in service could 
have caused his lung cancer and that his risk of developing 
cancer was increased further by his striking smoking history 
and his history of civilian asbestos exposure.  

Whether the veteran, in fact, was exposed to asbestos in his 
civilian occupations is not clear from the record.  As noted 
above, the appellant does not believe that the veteran was 
exposed to asbestos after service.  Although the post-service 
medical evidence includes various references to the veterans 
history of asbestos exposure, none of it specifies the 
circumstances of the exposure.  The record indicates that the 
veterans post-service employment included working as a 
service writer clerk, parts man, and service manager at 
auto dealerships.  He was also the owner of an auto body 
shop.  There is no indication that he was ever employed as a 
mechanic.  In the Boards opinion, there is no persuasive 
evidence of any significant post-service asbestos exposure.  

Although it is apparent that cigarette smoking was the 
veterans major risk factor for lung cancer, it can 
reasonably be inferred from the opinion of the Chief Public 
Health and Environmental Hazards Officer that service 
asbestos exposure also increased his risk of developing lung 
cancer.  In the Boards opinion, the preponderance of the 
evidence does not establish that the veterans service 
asbestos exposure played no material causal role in his 
death.  Consequently, the Board concludes that service 
connection for the cause of the veterans death is warranted.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veterans death is 
granted.

		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
